Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This Action is in response to the amendment filed on October 26, 2022.
As directed by the amendment: Claims 1-3, 6, 9-14, 17, and 20-22 were amended.  Claims 4-5, 7, 15-16, 18, and 23 were cancelled. Thus, claims 1-3, 6, 8-14, 17, and 19-22 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities:  
Claim 1, line 18 ends the claim with “.and” which appears to be an error. Examiner suggests deleting the word “and”.
Claim 6, line 1 recites “according to claim 41” which appears to be an error, as there is no claim 41. Examiner suggests --according to claim 1--.  
Claim 11, line 1 recites “according to claim 41” which appears to be an error, as there is no claim 41. Examiner suggests --according to claim 1--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 8-14, 17, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 1 recites “treating a person’s uncooled skin tissue” which is new matter. Similarly, line 10 and line 13 recite “the uncooled skin tissue” which is new matter. “Any negative limitation or exclusionary proviso must have basis in the original disclosure … [and] the mere absence of a positive recitation is not basis for an exclusion” (see MPEP 2173.05(i)). The originally filed disclosure does not provide any support for the treatment being provided to “uncooled” skin tissue. 
Furthermore, although negative limitations may find support where the specification positively recite “alternative elements” (MPEP 2173.05(i)), the instant specification does not provide such support. Page 2, the last two lines of the specification state “optionally, the element of the apparatus applying the pressure may be heated or cooled while applying the pressure.” However, heating the element of the apparatus applying pressure is not the alternative of “treating a person’s uncooled skin.” It is known in the prior art to heat an element applying pressure and to also provide cooling to prevent burning the skin. Applicant’s originally filed disclosure does not support the negative limitation of performing a method of treating a person’s skin in which no cooling is provided.
Claim 12, line 1 recites “treating a person’s uncooled skin tissue” which is new matter. Similarly, line 10, line 13, and line 15 recite “the uncooled skin tissue” which is new matter for the same reasons explained above with respect to claim 1.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8-14, 17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 recites “treating a person’s uncooled skin tissue” and it is unclear whether the claim requires the skin to be “uncooled” throughout the entire treatment, or whether the claim merely requires the skin to be “uncooled” prior to beginning treatment. 
Claim 12, line 1 recites “treating a person’s uncooled skin tissue” and it is unclear whether the claim requires the skin to be “uncooled” throughout the entire treatment, or whether the claim merely requires the skin to be “uncooled” prior to beginning treatment. 
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 11-14, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Altshuler et al. (US 2004/0073079) in view of Torbati (US 2007/0055154).
Regarding claim 1, Altshuler discloses a method of treating a person’s uncooled skin tissue (see abstract, and note that the skin will be “uncooled” at least prior to the treatment beginning), comprising: 
providing a skin tissue treatment apparatus (Fig. 4) configured to apply one or more treatments (“heating by RF” see [0070], and “electrical stimulation … used in conjunction with heating” see [0028] and see the last sentence of the Abstract), the skin tissue treatment apparatus (Fig. 4) comprising:
an electrical stimulating element (“electrical stimulation… used in conjunction with heating to achieve benefits greater than can be achieved by either alone”, see [0028]; “a DC or other suitable electrical stimulation source” and “electro-stimulation by AC/DC”, see [0070]),
at least one heat generating element (“energy source”, see Fig. 4 and [0054]) comprising a radio frequency (RF) generator configured to generate RF energy (“heating by RF”, see [0070]; and “radio frequency radiation can be used on the heating phase”, see [0071]); 
an applicator comprising one or more heads (the structure in Fig. 4 is an applicator head, see also applicator head 2, Fig. 8 and [0058]-[0059]) configured to be placed in vicinity of the uncooled skin tissue (“placed on the treatment area” see the first sentence of [0058], and “manually or mechanically scanned along the skin surface” see the first sentence of [0059]) to deliver said electrical stimulation (the electrical stimulation may be used in conjunction with the thermal treatment, see the last sentence of the Abstract and the penultimate sentence of [0028]) and to deliver said RF energy (“heating by RF”, see [0070]; and “radio frequency radiation can be used on the heating phase”, see [0071]) from said at least one heat generating element  (“energy source”, see Fig. 4 and [0054]) to heat the skin tissue such that the temperature of the external surface of the uncooled skin tissue is increased to above 40 degrees C and below 45 degrees C (“Preferably, skin surface temperature during the cooling phase should be maintained within the range between 0 C and 25 C. Preferable tissue temperature on the heating phase is in the range between 25°C and 45°C”, see lines 8-11 of [0054]. This heating range of 25-45 °C will include heating above 40 °C and below 45 °C);
a control board (“control unit” and “programmable power supply” in Fig. 4 and [0054]) configured and operable to activate the applicator to provide the one or more treatments to the skin tissue (the control unit is configured to control the one or more treatments such as by a feedback loop with a sensor, see [0069] and [0075]); and
one or more temperature sensors (see the “sensor” in Figure 4 adjacent the skin, and this may be a “thermal sensor” providing a “feedback loop between the applicator and the control unit’,” see para. [0075]) configured to provide measurements indicative of the temperature of the external surface of the skin tissue to said control board (Altshuler discloses providing a thermal sensor to cause the controller to initiate a heating phase or cooling phase depending on the sensed temperature in para. [0075] and Altshuler further discloses that the “skin surface temperature during the cooling phase should be maintained within the range between 0 C and 25 C. Preferable tissue temperature on the heating phase is in the range between 25°C and 45°C”, see lines 8-11 of [0054]).
Altshuler discloses providing an electrical pulse generator configured to provide electrical stimulation ES energy (“electro-stimulation by AC/DC”, see [0070]), but does not explicitly disclose that the electrical stimulation is an electrical muscle stimulating element configured to provide muscle stimulation to a muscle layer located below the skin tissue.
However, Torbati teaches a treatment system and method for reducing cellulite and/or fat at a region of treatment (see abstract), in which the pressure exertion apparatus includes an electrical pulse generator (308, Fig. 3, see [0054]) configured to provide electrical muscle stimulation energy to muscles in a muscle layer located below the skin tissue  ("an electrical stimulation apparatus capable of providing electrical stimulation to muscles surrounding the area of treatment”, see [0029]) wherein application of EMS energy stimulates the muscle layer below the skin tissue (“operational in an intensity range between 5 to 90 mA, and in a frequency range between 5 to 150 Hz. Electrical stimulation techniques may include Interferential, Premodulated, Biophasica, IF Isoplanar (4 poles), IF Vectorial (4 poles), MF Stimulation, or combinations thereof”, see [0029]) in order to provide "most effective in terms of stimulating muscles to contract to aid in squeezing out fat in the cellulite and fat layers" (see [0059]), wherein electrical current is applied through the electrodes at frequencies ranging from 5-150 Hz which stimulates intermittent contractions of the muscles, and create a tense bedding of muscle against the cellulite and/or fat layer such that the tense bedding provides a counter wall for the pressing of the cellulite tissue and/or fat tissue being treated; wherein the trembling motion of the muscles applies periodic squeezing to the cellulite tissue and/or fat tissue (see [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the electrical pulse generator of Altshuler such that it is configured to provide EMS energy to muscles in a muscle layer located below the skin tissue, wherein application of EMS energy stimulates the muscle layer below the skin tissue, as taught and suggested by Torbati, for the purpose of providing contractions of the muscles, which create a tense bedding of muscle against the cellulite and/or fat layer such that the tense bedding provides a counter wall for the pressing of the cellulite tissue and/or fat tissue being treated; wherein the trembling motion of the muscles applies periodic squeezing to the cellulite tissue and/or fat tissue (see Torbati’s [0058]), thereby reducing cellulite and fat at a region by utilizing the most effective electrical intensity or amplitude for stimulating muscles surrounding the area of treatment in order to contract to aid in squeezing out fat in the cellulite and adipose layers (see Torbati’s [0059]).
Regarding claim 2, the modified Altshuler/Torbati method discloses wherein the control board (control unit and programmable power supply in Fig. 4 of Altshuler) is configured to determine parameters (heating/cooling temperatures) of the one or more treatments based on the one or more temperature sensors measurements (“thermal sensor can be used to initiate the heating phase of the cycle when tissue temperature drops below a certain threshold, and initiate the cooling phase of the cycle when the temperature exceeds another threshold” see the third sentence of [0075] of Althsuler).
Regarding claim 3, the modified Altshuler/Torbati method discloses wherein said one or more treatments provide a skin tissue treatment comprising one or more of: skin tightening, reducing distance between epidermis and the muscle layer (Altshuler provides “skin tightening and lifting” and “cellulite and subcutaneous fat treatment,” see the first sentence of [0027]. Additionally, see the first sentence of [0029] and lines 11-15 of [0029] of Torbati. Reducing/eliminating cellulite and fat will reduce the distance between the epidermis and the muscle layer, see Fig. 2 of Torbati. Additionally, returning sagging skin to a smooth state it looked before sagging is skin tightening).
Regarding claim 11, the modified Altshuler/Torbati method discloses wherein said control board (control unit of Altshuler, as modified by Torbati to include control means for electrical muscle stimulation) is configured and operable to activate said at least one heat generating element and said muscle stimulating element (see para. [0075] of Altshuler, the control unit activates the at least one heat generating element based on the sensed temperature; see also the third sentence of [0054] of Torbati, the processor controls the muscle stimulating element) in one or more of the following activation patterns: sequentially, intermittently and simultaneously (the modified control board is configured to provide at least simultaneous heat and electrical muscle stimulation, see the penultimate sentence of [0050] of Torbati).  
Regarding claim 12, Altshuler discloses a system of treating a person’s uncooled skin tissue (see abstract, and note that the skin will be “uncooled” at least prior to the treatment beginning), comprising: 
a skin tissue treatment apparatus (Fig. 4) configured to apply one or more treatments (“heating by RF” see [0070], and “electrical stimulation … used in conjunction with heating” see [0028] and see the last sentence of the Abstract), the skin tissue treatment apparatus (Fig. 4) comprising:
an electrical stimulating element (“electrical stimulation… used in conjunction with heating to achieve benefits greater than can be achieved by either alone”, see [0028]; “a DC or other suitable electrical stimulation source” and “electro-stimulation by AC/DC”, see [0070]),
at least one heat generating element (“energy source”, see Fig. 4 and [0054]) comprising a radio frequency (RF) generator configured to generate RF energy (“heating by RF”, see [0070]; and “radio frequency radiation can be used on the heating phase”, see [0071]); 
an applicator comprising one or more heads (the structure in Fig. 4 is an applicator head, see also applicator head 2, Fig. 8 and [0058]-[0059]) configured to be placed in vicinity of the uncooled skin tissue (“placed on the treatment area” see the first sentence of [0058], and “manually or mechanically scanned along the skin surface” see the first sentence of [0059]) to deliver said electrical stimulation (the electrical stimulation may be used in conjunction with the thermal treatment, see the last sentence of the Abstract and the penultimate sentence of [0028]) and to deliver said RF energy (“heating by RF”, see [0070]; and “radio frequency radiation can be used on the heating phase”, see [0071]) from said at least one heat generating element  (“energy source”, see Fig. 4 and [0054]) to heat the skin tissue such that the temperature of the external surface of the uncooled skin tissue is increased to above 40 degrees C and below 45 degrees C (“Preferably, skin surface temperature during the cooling phase should be maintained within the range between 0 C and 25 C. Preferable tissue temperature on the heating phase is in the range between 25°C and 45°C”, see lines 8-11 of [0054]. This heating range of 25-45 °C will include heating above 40 °C and below 45 °C);
a control board (“control unit” and “programmable power supply” in Fig. 4 and [0054]) configured and operable to activate the applicator to provide the one or more treatments to the uncooled skin tissue (the control unit is configured to control the one or more treatments such as by a feedback loop with a sensor, see [0069] and [0075]); and
one or more temperature sensors (see the “sensor” in Figure 4 adjacent the skin, and this may be a “thermal sensor” providing a “feedback loop between the applicator and the control unit’,” see para. [0075]) configured to provide measurements indicative of the temperature of the external surface of the skin tissue to said control board (Altshuler discloses providing a thermal sensor to cause the controller to initiate a heating phase or cooling phase depending on the sensed temperature in para. [0075] and Altshuler further discloses that the “skin surface temperature during the cooling phase should be maintained within the range between 0 C and 25 C. Preferable tissue temperature on the heating phase is in the range between 25°C and 45°C”, see lines 8-11 of [0054]).
Altshuler discloses providing an electrical pulse generator configured to provide electrical stimulation ES energy (“electro-stimulation by AC/DC”, see [0070]), but does not explicitly disclose that the electrical stimulation is an electrical muscle stimulating element configured to provide muscle stimulation to a muscle layer located below the skin tissue.
However, Torbati teaches a treatment system and method for reducing cellulite and/or fat at a region of treatment (see abstract), in which the pressure exertion apparatus includes an electrical pulse generator (308, Fig. 3, see [0054]) configured to provide electrical muscle stimulation energy to muscles in a muscle layer located below the skin tissue  ("an electrical stimulation apparatus capable of providing electrical stimulation to muscles surrounding the area of treatment”, see [0029]) wherein application of EMS energy stimulates the muscle layer below the skin tissue (“operational in an intensity range between 5 to 90 mA, and in a frequency range between 5 to 150 Hz. Electrical stimulation techniques may include Interferential, Premodulated, Biophasica, IF Isoplanar (4 poles), IF Vectorial (4 poles), MF Stimulation, or combinations thereof”, see [0029]) in order to provide "most effective in terms of stimulating muscles to contract to aid in squeezing out fat in the cellulite and fat layers" (see [0059]), wherein electrical current is applied through the electrodes at frequencies ranging from 5-150 Hz which stimulates intermittent contractions of the muscles, and create a tense bedding of muscle against the cellulite and/or fat layer such that the tense bedding provides a counter wall for the pressing of the cellulite tissue and/or fat tissue being treated; wherein the trembling motion of the muscles applies periodic squeezing to the cellulite tissue and/or fat tissue (see [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the electrical pulse generator of Altshuler such that it is configured to provide EMS energy to muscles in a muscle layer located below the skin tissue, wherein application of EMS energy stimulates the muscle layer below the skin tissue, as taught and suggested by Torbati, for the purpose of providing contractions of the muscles, which create a tense bedding of muscle against the cellulite and/or fat layer such that the tense bedding provides a counter wall for the pressing of the cellulite tissue and/or fat tissue being treated; wherein the trembling motion of the muscles applies periodic squeezing to the cellulite tissue and/or fat tissue (see Torbati’s [0058]), thereby reducing cellulite and fat at a region by utilizing the most effective electrical intensity or amplitude for stimulating muscles surrounding the area of treatment in order to contract to aid in squeezing out fat in the cellulite and adipose layers (see Torbati’s [0059]).
Regarding claim 13, the modified Altshuler/Torbati system discloses wherein the control board (control unit and programmable power supply in Fig. 4 of Altshuler) is configured to determine parameters (heating/cooling temperatures) of the one or more treatments based on the one or more temperature sensors measurements (“thermal sensor can be used to initiate the heating phase of the cycle when tissue temperature drops below a certain threshold, and initiate the cooling phase of the cycle when the temperature exceeds another threshold” see the third sentence of [0075] of Althsuler).
Regarding claim 14, the modified Altshuler/Torbati system discloses wherein said one or more treatments provide a skin tissue treatment comprising one or more of: skin tightening, reducing distance between epidermis and the muscle layer (Altshuler provides “skin tightening and lifting” and “cellulite and subcutaneous fat treatment,” see the first sentence of [0027]. Additionally, see the first sentence of [0029] and lines 11-15 of [0029] of Torbati. Reducing/eliminating cellulite and fat will reduce the distance between the epidermis and the muscle layer, see Fig. 2 of Torbati. Additionally, returning sagging skin to a smooth state it looked before sagging is skin tightening).
Regarding claim 22, the modified Altshuler/Torbati system discloses wherein said control board (control unit of Altshuler, as modified by Torbati to include control means for electrical muscle stimulation) is configured and operable to activate said at least one heat generating element and said muscle stimulating element (see para. [0075] of Altshuler, the control unit activates the at least one heat generating element based on the sensed temperature; see also the third sentence of [0054] of Torbati, the processor controls the muscle stimulating element) in one or more of the following activation patterns: sequentially, intermittently and simultaneously (the modified control board is configured to provide at least simultaneous heat and electrical muscle stimulation, see the penultimate sentence of [0050] of Torbati).  
Claims 6, 8-9, 17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Altshuler et al. (US 2004/0073079) in view of Torbati (US 2007/0055154) as applied to claims 1 and 12 above, and further in view of Kreindel (US 2006/0036300).
Regarding claim 6, the modified Altshuler/Torbati method discloses wherein said applicator (Fig. 4, Fig. 8 of Altshuler) comprises one or more electrodes in electrical communication with said muscle stimulating element (Torbati’s “muscle stimulation apparatus 308 includes electrodes that attach to the patient to provide electrical stimulation of the muscles” see lines 21-23 of [0054]). The modified method is silent regarding the one or more electrodes in electrical communication with the heat generating element.
Kreindel teaches a related non-invasive fat removal device (method for lipolysis, see Fig. 1 and see the first sentence of [0019]) comprising a heat generating element comprising a radio frequency generator configured to generate RF energy to increase the temperature of the skin tissue (RF electrodes 121, 122, Fig. 1; RF electrodes 202, 203, Fig. 2; this generates a heating of the deep skin layer to destroy fat cells, which occurs at temperatures of at least 45 degrees Celsius, see the first sentence of [0009] and the first two sentences of [0013]), and wherein one or more electrodes (121, 122, Fig. 1; 202, 203, Fig. 2) are configured to deliver the RF energy to the skin tissue (see the first sentence of [0039]). The electrodes provide a benefit of being able to also be cooled to prevent overheating the skin (see the first three sentences of [0014], and see lines 8-11 of [0042], the electrode surface can be cooled to avoid overheating).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the RF heat generating element of Altshuler/Torbati to be provided by one or more electrodes as taught by Kreindel because this will provide an expected result of generating sufficient heat to help destroy fat cells and the electrodes will also be configured to provide a cooling effect to avoid overheating the skin. Thus, in the modified Altshuler/Torbati/Kreindel device, one or more electrodes will be in electrical communication with the at least one heat generating element (the electrodes taught by Kreindel to provide RF heating) and one or more of the electrodes will be in electrical communication with the muscle stimulating element (as taught by Torbati).
Regarding claim 8, the modified Altshuler/Torbati/Kreindel method discloses wherein said muscle stimulating element (muscle stimulation apparatus 308, Fig. 3 of Torbati) comprises an electrical pulse generator (the processor 302 of Torbati controls the electrical pulses provided to the stimulator, see the third sentence of [0054] of Torbati) configured to provide electrical muscle stimulation signal (EMS) to the muscles in the muscle layer (“electrical stimulation apparatus capable of providing electrical stimulation to muscles surrounding the area of treatment” see lines 41-43 of [0029], see also the first sentence of [0048] of Torbati) located below the skin tissue (muscle layer 208, Fig. 2, and muscle layer 416, Fig. 4 of Torbati, is below the skin layer), and wherein said one or more electrodes (including the electrodes taught by Torbati) are configured to deliver the electrical muscle stimulation signal to the skin tissue (the electrodes deliver the electrical muscle stimulation to the skin tissue, see lines 41-43 of [0029] and the first sentence of [0048] of Torbati).  
Regarding claim 9, the modified Altshuler/Torbati/Kreindel method discloses wherein said one or more electrodes (including the electrodes taught by Kreindel) are configured to deliver the RF energy to the skin tissue (the electrodes taught by Kreindel are part of the “one or more electrodes”, and they are configured to deliver the RF energy to the skin tissue, see the first sentence of [0039] of Kreindel).
Regarding claim 17, the modified Altshuler/Torbati system discloses wherein said applicator (Fig. 4, Fig. 8 of Altshuler) comprises one or more electrodes in electrical communication with said muscle stimulating element (Torbati’s “muscle stimulation apparatus 308 includes electrodes that attach to the patient to provide electrical stimulation of the muscles” see lines 21-23 of [0054]). The modified method is silent regarding the one or more electrodes in electrical communication with the heat generating element.
Kreindel teaches a related non-invasive fat removal device (method for lipolysis, see Fig. 1 and see the first sentence of [0019]) comprising a heat generating element comprising a radio frequency generator configured to generate RF energy to increase the temperature of the skin tissue (RF electrodes 121, 122, Fig. 1; RF electrodes 202, 203, Fig. 2; this generates a heating of the deep skin layer to destroy fat cells, which occurs at temperatures of at least 45 degrees Celsius, see the first sentence of [0009] and the first two sentences of [0013]), and wherein one or more electrodes (121, 122, Fig. 1; 202, 203, Fig. 2) are configured to deliver the RF energy to the skin tissue (see the first sentence of [0039]). The electrodes provide a benefit of being able to also be cooled to prevent overheating the skin (see the first three sentences of [0014], and see lines 8-11 of [0042], the electrode surface can be cooled to avoid overheating).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the RF heat generating element of Altshuler/Torbati to be provided by one or more electrodes as taught by Kreindel because this will provide an expected result of generating sufficient heat to help destroy fat cells and the electrodes will also be configured to provide a cooling effect to avoid overheating the skin. Thus, in the modified Altshuler/Torbati/Kreindel device, one or more electrodes will be in electrical communication with the at least one heat generating element (the electrodes taught by Kreindel to provide RF heating) and one or more of the electrodes will be in electrical communication with the muscle stimulating element (as taught by Torbati).
Regarding claim 19, the modified Altshuler/Torbati/Kreindel system discloses wherein said muscle stimulating element (muscle stimulation apparatus 308, Fig. 3 of Torbati) comprises an electrical pulse generator (the processor 302 of Torbati controls the electrical pulses provided to the stimulator, see the third sentence of [0054] of Torbati) configured to provide electrical muscle stimulation signal (EMS) to the muscles in the muscle layer (“electrical stimulation apparatus capable of providing electrical stimulation to muscles surrounding the area of treatment” see lines 41-43 of [0029], see also the first sentence of [0048] of Torbati) located below the skin tissue (muscle layer 208, Fig. 2, and muscle layer 416, Fig. 4 of Torbati, is below the skin layer), and wherein said one or more electrodes (including the electrodes taught by Torbati) are configured to deliver the electrical muscle stimulation signal to the skin tissue (the electrodes deliver the electrical muscle stimulation to the skin tissue, see lines 41-43 of [0029] and the first sentence of [0048] of Torbati).  
Regarding claim 20, the modified Altshuler/Torbati/Kreindel system discloses wherein said one or more electrodes (including the electrodes taught by Kreindel) are configured to deliver the RF energy to the skin tissue (the electrodes taught by Kreindel are part of the “one or more electrodes”, and they are configured to deliver the RF energy to the skin tissue, see the first sentence of [0039] of Kreindel).
Claims 10 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Altshuler et al. (US 2004/0073079) in view of Torbati (US 2007/0055154) and Kreindel (US 2006/0036300) as applied to claims 9 and 20 above, and further in view of Fahey (US 2010/0057149).
Regarding claim 10, the modified Altshuler/Torbati/Kreindel method discloses wherein activation of said RF energy is user selectable (the user may control parameters of the RF energy via the input keyboard 707, see Fig. 1 and lines 13-17 of [0018] of 2003/0187488 which is incorporated by reference as stated in lines 4-8 of [0038] of Kreindel) and includes one or more of the following: signal intensity, frequency, and duration (see lines 4-8 of [0038] of Kreindel), thereby enabling to optimize the one or more treatments for different users or different positions on body of the treated person (this is a recitation of the intended purpose or benefit of the preceding limitations, and the modified device would be able to be optimized for different users or positions on the body by adjusting the claimed parameters).  
The modified Altshuler/Torbati/Kreindel method does not specifically state the activation of the EMS energy is user selectable and includes one or more of: signal intensity, frequency, and duration. However, providing user selectable controls such as for intensity, frequency, or duration is well known and provides expected benefits of being able to adjust the treatment settings to meet the needs of a particular patient or circumstance.
Fahey teaches a related muscle stimulation device including one or more electrodes (NMES system with one or more electrodes 110, Fig. 1) and a control board (control unit 130, Fig. 1) that allows a user to individually select activation of the EMS stimulation, including adjusting intensity, frequency, and duration (“the level of stimulation provided, or pulse width, duration, frequency, amplitude, waveform or any other characteristic of the stimulation provided to the stimulation electrode may be individually controlled by the control box. Thus, customization and localization of stimulation may be closely controlled.” see lines 1-10 of [0040]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control unit of Altshuler/Torbati/Kreindel to include user selectable controls for the EMS stimulation as taught by Fahey so the electrical muscle stimulation can be EMS can be customized to meet the needs of a particular patient or circumstance.
Regarding claim 21, the modified Altshuler/Torbati/Kreindel system discloses wherein activation of said RF energy is user selectable (the user may control parameters of the RF energy via the input keyboard 707, see Fig. 1 and lines 13-17 of [0018] of 2003/0187488 which is incorporated by reference as stated in lines 4-8 of [0038] of Kreindel) and includes one or more of the following: signal intensity, frequency, and duration (see lines 4-8 of [0038] of Kreindel), thereby enabling to optimize the one or more treatments for different users or different positions on body of the treated person (this is a recitation of the intended purpose or benefit of the preceding limitations, and the modified device would be able to be optimized for different users or positions on the body by adjusting the claimed parameters).  
The modified Altshuler/Torbati/Kreindel system does not specifically state the activation of the EMS energy is user selectable and includes one or more of: signal intensity, frequency, and duration. However, providing user selectable controls such as for intensity, frequency, or duration is well known and provides expected benefits of being able to adjust the treatment settings to meet the needs of a particular patient or circumstance.
Fahey teaches a related muscle stimulation device including one or more electrodes (NMES system with one or more electrodes 110, Fig. 1) and a control board (control unit 130, Fig. 1) that allows a user to individually select activation of the EMS stimulation, including adjusting intensity, frequency, and duration (“the level of stimulation provided, or pulse width, duration, frequency, amplitude, waveform or any other characteristic of the stimulation provided to the stimulation electrode may be individually controlled by the control box. Thus, customization and localization of stimulation may be closely controlled.” see lines 1-10 of [0040]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control unit of Altshuler/Torbati/Kreindel to include user selectable controls for the EMS stimulation as taught by Fahey so the electrical muscle stimulation can be EMS can be customized to meet the needs of a particular patient or circumstance.
Double Patenting
Claims 1-3, 6, 8-14, 17, and 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-16, and 19-33 of copending Application No. 17/678,484 in view of Altshuler, Torbati, Kreindel, and/or Fahey.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17/678,484 in view of Altshuler, Torbati, Kreindel, and/or Fahey teach essentially all the claimed features (see discussion above). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed October 26, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that Torbati, Lauterbach, Fahey, and Kreindel taken separately or together are silent regarding at least one heat generating element to heat the skin tissue such that the temperature of the external surface of the skin tissue is increased to above 40 degrees Celsius and below 45 degrees C, and having one or more temperature sensors configured to provide measurements indicative of the temperature of the external surface of the skin tissue (see the first paragraph of page 11 of the Remarks), this argument has been considered, but it is moot because Altshuler et al. (US 2004/0073079) is now relied upon as the primary reference and it discloses these features.
Regarding the argument that Torbati goes deeply into details about using ultrasound heating, while the present invention utilizes RF energy which is a totally different mechanism and it would not be obvious to swap between ultrasound as used in Torbati and RF as disclosed in the present invention (see the second paragraph of page 11 of the Remarks), this argument is not persuasive. Torbati is no longer the primary reference and its ultrasound mechanism is not being swapped with RF energy. To any extent that these arguments still pertain to the current Altshuler combination, they will be addressed below.
Regarding the argument that Kreindel is silent about using both RF and muscle stimulation, and simple substitution of ultrasound in Torbati by the RF in Kreindel is not obvious and requires further skill (see the last paragraph of page 11 of the Remarks), this argument is not persuasive. Torbati is no longer the primary reference and its ultrasound mechanism is not being swapped with RF energy. To any extent that these arguments still pertain to the current Altshuler combination, they will be addressed below.
Regarding the argument that Kreindel does not teach or suggest using RF so as to heat skin tissue such that the external surface of the skin tissue is increased to above 40 degrees and below 45 degrees (see the first paragraph of page 12 of the Remarks), this argument is not persuasive. Altshuler discloses providing RF energy to the skin within this temperature range (see lines 8-11 of [0054]).
Regarding the argument that independent claims 1 and 12 have been amended to further differentiate from Kreindel by reciting that the skin tissue surface is not cooled (“uncooled”) (see the first paragraph of page 12 of the Remarks), this argument is not persuasive. First, the amendments to claims 1 and 12 introduce new matter because the originally filed disclosure lacks support for a method of treating “uncooled” skin. Second, the current Altshuler combination reads on the tissue being “uncooled” because it is at least uncooled prior to beginning treatment.
Regarding the argument that Kreindel generates heat in the range of 45 to 100 degrees Celsius, which is different from what is now recited in the claims as being an external surface of the uncooled skin being increased to above 40 degrees and below 45 degrees Celsius (see the second paragraph of page 12 of the Remarks), this argument has been considered, but it is moot because Altshuler has been relied upon to disclose providing RF energy to the skin within this temperature range (see lines 8-11 of [0054]).
Regarding the argument that a fair reading of Kreindel discloses that cooling of the skin is part of the disclosure, and a fair reading of Torbati is that the mechanism of ultrasound is very different from the mechanism of RF for heating … and if the proposed modification would change the principle of operation of the prior art invention, then the teachings of the references are not sufficient to render the claim obvious (see the last paragraph of page 12 of the Remarks, through the first paragraph of page 13 of the Remarks), this argument is not persuasive. The instant application lacks support for providing a treatment to “uncooled” skin. Even if there was support, the claims do not specifically preclude the use of cooling during treatment. Furthermore, although the use of ultrasound heating is not exactly the same as RF heating, merely being “different” does not necessarily mean the basic principle of operation would be changed or frustrated. The tissue is still being heated in either case. Applicant has not provided any explanation as to why one of ordinary skill in the art would not be able to swap one well-known tissue heating means for another well-known tissue heating means.  
Regarding the argument that neither Torbati nor Kreindel teach one or more temperature sensors configured to provide measurements indicative of the external surface of the skin tissue (see the second paragraph of page 13 of the Remarks), this argument is not persuasive because neither reference was relied upon to teach this feature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baron et al. (2010/0211060) discloses a related handheld applicator with a radio frequency electrode to treat subcutaneous fat. Edwards et al. (2008/0097422) discloses a related electrode stimulation device for RF that has a controller governing the power levels, cycles, and duration of the RF energy. McClure et al. (6,047,215) discloses a related RF energy device for heating fatty tissue for liposuction. Eggers et al. (6,228,078) discloses a related device for skin tissue removal and/or collagen shrinkage in the epidermis or dermis using RF energy. Ellman et al. (8,317,782) discloses a related handheld applicator with a radio frequency electrode that is configured to tighten skin and avoid harmful burning by using a thermal gel, a low radio-frequency power, natural cooling provided by a highly conductive electrode material, and continuously moving the electrode while in contact with the skin. Ellman et al. (8,321,031) discloses a related radio frequency treatment of skin tissue such as to tighten skin, and the device has temperature sensing indicating the skin temperature. Levin (WO 2010097790 A1) discloses a related electrical skin rejuvenation device that drives electrodes to apply radio frequency current.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/QUANG D THANH/           Primary Examiner, Art Unit 3785